MEMORANDUM **
Rene Sigala-Mariscal appeals from the 41-month sentence imposed following his guilty-plea conviction for unlawful reentry by a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*780Sigala-Mariscal contends that the district court erred by failing to consider the disparity between his sentence and sentences imposed upon unlawful reentry defendants in districts with fast-track sentencing programs. This contention is foreclosed. See United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.